Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 1 of 57 PageID# 66



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

JUSTIN E. FAIRFAX                              )
                                               )
        Plaintiff,                             )
                                               )
                v.                             )      Civil Action No. 1:19-cv-01176-AJT-MSN
                                               )
CBS CORPORATION, and                           )
CBS BROADCASTING INC.                          )
                                               )
        Defendants.                            )


           AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

        Plaintiff Justin E. Fairfax (“Justin Fairfax” or “Fairfax”) files this Amended Complaint

against Defendants CBS Corporation and CBS Broadcasting Inc. (together “CBS”) and states as

follows:

                                  NATURE OF THE ACTION

        1.      This defamation suit arises from intentionally fabricated, false, and politically-

motivated statements made by Meredith Watson (“Watson”) and Vanessa Tyson (“Tyson”)

alleging that they were sexually assaulted by Justin Fairfax. CBS published, promoted, and

amplified these false statements during separate interviews with CBS This Morning’s Gayle King

broadcast by CBS to a national audience on April 1, 2019 (Tyson) and April 2, 2019 (Watson).

CBS heavily promoted the interviews in the time leading up to the broadcasts. Fairfax brings this

action to restore his reputation and clear his name, ensure the truth prevails, stop the

weaponization of false allegations of sexual assault against him, and vindicate his rights under

civil law.
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 2 of 57 PageID# 67



       2.      Following the heavy promotion of the interviews on the CBS network and their

airing of the interviews on CBS This Morning, CBS published videos of both interviews and

selected clips from each on the CBS News website, cbsnews.com, where the interviews and clips

have received millions of views and where they remain, available to be republished, as of the

date of this filing. Both interviews also have been published and republished by CBS on their

social media platforms, including Twitter, Facebook, and YouTube where they continue to be

shared and viewed as of the date of this filing. CBS authorizes and consents to the republication

of these interviews, without correction, to this day. As a result of CBS’ actions, these defamatory

statements have been repeatedly and foreseeably republished by media outlets and other third

parties throughout the country.

       3.      Watson’s encounter with Fairfax took place in the Spring of 2000 at Duke

University (“Duke”) when both were undergraduate students. Fairfax was a 21-year-old college

senior and Watson was an approximately 20-year-old college junior. Tyson’s encounter with

Fairfax occurred during the Democratic National Convention in Boston in July 2004 when Tyson

was 27 years old and Fairfax was 25 years old. Both encounters were entirely consensual. Yet,

19 and 15 years later, respectively, Watson and Tyson falsely and publicly claimed they had

been sexually assaulted by Fairfax, just as Fairfax was poised to ascend to the Governorship of

Virginia following a blackface photo scandal affecting current Governor Ralph Northam. The

timing and circumstances of these false and salacious allegations demonstrate that it was a

political hit job—a deliberate and calculated effort to permanently harm Fairfax’s political and

professional career and to attempt to prevent him from becoming Governor of Virginia.




                                                 2
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 3 of 57 PageID# 68



       4.      Tyson’s fabrications against Fairfax were politically-motivated. Her

communications with a well-connected friend involved in Virginia politics reveal that she

instigated and fostered a deliberate plan to defame Fairfax on the same weekend that a scandal

broke that led to calls for Governor Northam’s resignation. In reality, Tyson knew that Fairfax

did not assault her. Indeed, after their entirely consensual sexual encounter 15 years ago, Tyson

reached out to Fairfax on multiple occasions to maintain contact. At one point during that period

of time, Tyson called Fairfax and asked if she could visit him socially in New York City – where

he was then a law student at Columbia Law School – and introduce him to her mother. Fairfax

never responded to that request and has not seen or spoken with Tyson since.

       5.      Tyson, a California resident, has stated that she does not want an independent law

enforcement investigation into her allegation, and instead has pushed for Fairfax to resign his

public office as Lieutenant Governor of Virginia.

       6.      Watson’s motive also appears politically-motivated in that she sought to air her

false allegation in the Virginia General Assembly and continues to avoid any independent law

enforcement investigation of her claim. Watson also has alleged that she was raped by a Duke

University athlete (“Duke Athlete”) a year before she alleges she was raped and sexually

assaulted by Fairfax. Watson, a Maryland resident, likewise has not sought an independent law

enforcement investigation into either her allegation against the Duke Athlete or against Fairfax

and instead has also pushed to have Fairfax resign his public office as Lieutenant Governor of

Virginia.

       7.      In April 2019, nearly two months after Watson and Tyson first went public with

their false allegations in February 2019, CBS aired their interviews despite having ample


                                                3
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 4 of 57 PageID# 69



opportunity and resources to investigate the veracity of their stories. CBS also had information

both before and after publishing these defamatory interviews indicating that both allegations had

not been corroborated by any independent investigation. Yet, CBS recklessly disregarded

whether what Watson and Tyson were saying was, in fact, true.

       8.      That CBS chose to air these false claims of sexual assault is not surprising. Since

2017, CBS had been publicly excoriated with its own #MeToo scandals involving several high-

ranking figures at the network, including CBS This Morning Co-Anchor Charlie Rose, former

CBS News Chairman and former Executive Producer of 60 Minutes Jeff Fager and former CBS

CEO Les Moonves. Upon information and belief, in the immediate aftermath of those high-

profile #MeToo scandals, the network sought to visibly align itself on the side of perceived

victims to improve its public image. Consequently, Gayle King and her CBS This Morning team

intentionally failed to investigate leads—some provided directly to CBS by Fairfax’s team prior

to the stories being aired on the network—that would have placed the truthfulness of Watson’s

and Tyson’s stories in serious doubt. CBS also made sure that Watson’s story was not seriously

challenged during the on-air interview by agreeing to a pre-interview of Watson in the presence

of Watson’s lawyer. Once aired, CBS refused to correct the accusations made against Fairfax,

despite numerous specific requests to update its reporting and despite having exculpatory

information in the public record and elsewhere.

       9.      Before and after airing the interviews, CBS had information that these accusations

were false. In particular, Fairfax’s team sent CBS News Political Correspondent Ed O’Keefe,

who was reporting on allegations against Fairfax, a text on February 8, 2019 urging him to

contact, among other people, a current CBS lawyer who was a Duke classmate of Watson’s and


                                                  4
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 5 of 57 PageID# 70



Fairfax’s. This lawyer had information all along that Fairfax did not rape or sexually assault

Watson.

       10.     Given its own significant problems with #MeToo scandals, CBS had a clear

agenda and media bias in seeking to support #MeToo accusers in its reporting on the sexual

assault and rape allegations made by Watson and Tyson against Fairfax. As a result of that bias,

CBS abandoned sound, standard journalistic practices that would have revealed fabrications,

inconsistencies, and provably false statements made by Watson and Tyson and undermined the

credibility of their stories. CBS intentionally did not ask Watson and Tyson basic factual

questions meant to “pressure-test” the veracity of their allegations. Instead, it went into the

stories with a preconceived narrative in mind—that Fairfax was guilty—and did everything

possible to make sure the aired interviews were consistent with that narrative.

       11.     For example, despite being urged by Fairfax’s spokesperson prior to the taping of

the interview, CBS never asked Watson on-air (a) the date of the alleged assault, (b) in which

room the alleged assault occurred, (c) who resided in that room, or (d) whether Watson

encountered anyone other than Fairfax upon entering or exiting the room or building. This was a

crucially important line of questioning since Fairfax did not live in that building during that

academic year, and it was later revealed that there was an eyewitness present during the

consensual encounter between Watson and Fairfax. That eyewitness has stated to multiple people

that he was in the room and that Fairfax did not rape or sexually assault Watson. Watson did not

mention an eyewitness in her interview with King or at any other time.

       12.     Exacerbating CBS’ reckless disregard for the truth and failure to follow even

basic journalistic standards were the wholly uninformed on-air comments by CBS on-air


                                                  5
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 6 of 57 PageID# 71



personnel during the segments in which CBS aired Watson’s and Tyson’s defamatory

statements. On April 1 and 2, various CBS reporting staff, including King, Norah O’Donnell,

John Dickerson and Bianna Golodryga made comments on-air accepting as fact and vouching for

the credibility of the stories told by Watson and Tyson without any independent investigation or

objective basis in fact. Their commentary is further evidence that CBS acted with actual malice

against Fairfax and that CBS was more interested in appearing to take the side of alleged

#MeToo victims than in reporting objectively on the facts and establishing the truth or falsity of

the allegations made by Watson and Tyson.

       13.     As a result of CBS’ reckless airing of the false and defamatory statements, Justin

Fairfax is now falsely labeled a “rapist,” “predator” and “sexual abuser.” CBS’ actions have

exposed millions of people to lies that have done extraordinary damage to his reputation and his

ability to earn a living. His once-promising career – a lawyer at top firms, former federal

prosecutor, Lieutenant Governor of Virginia, candidate for Governor of Virginia for 2021 – has

been severely damaged. Fairfax had little choice but to relinquish his partnership at Morrison &

Foerster, a top international law firm at which he would have earned millions of dollars over the

years. His wife and two young children cannot escape having to hear these vicious false stories

and taunts about their husband and father whom they love dearly. This harm is a direct and

proximate result of the intentional and reckless publishing and propagation by CBS of patently

false allegations by Watson and Tyson of rape and sexual assault.

       14.     Fairfax seeks compensatory and punitive damages for the extreme harm that the

Defendants have jointly and severally caused. He also seeks to enjoin CBS from continuing to

publish these defamatory interviews and statements.


                                                 6
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 7 of 57 PageID# 72



                                           PARTIES

       15.     Plaintiff Justin Fairfax is an individual and resident of the Commonwealth of

Virginia, who lives in Fairfax County. He has been married since 2006 to his wife Cerina, a

dentist with her own practice in Fairfax County. Together they have a son and a daughter, ages

nine and eight, respectively. Since his 2005 graduation from Columbia Law School where he

was selected to the prestigious Columbia Law Review, Justin has enjoyed an extraordinarily

successful career in law and public service. Fairfax clerked for the Honorable Gerald Bruce Lee

in the Eastern District of Virginia (“EDVA”). He worked at prestigious firms such as

WilmerHale LLP, Venable LLP and Morrison & Foerster LLP, the latter of which he served as a

partner. In 2013, Fairfax was named as one of the “Nation’s 40 Best Advocates Under 40 Years

Old” by the National Bar Association. From 2010 to 2012, Fairfax served as an Assistant United

States Attorney for EDVA in the Major Crimes & Narcotics Unit in the Alexandria Division. He

also was appointed Deputy of the Northern Virginia Human Trafficking Task Force. Fairfax

passed two separate FBI background checks in 2005 and 2010, respectively, and he was granted

a “Top Secret” security clearance by the federal government. Fairfax left his position as an

AUSA in 2012 to run for Attorney General of Virginia—a race in which he won more than 48%

of the statewide primary vote and was endorsed by The Washington Post in his first-ever

election. In 2017, he was elected as Lieutenant Governor of Virginia with 1.36 million votes—

the most ever for that position in the history of the Commonwealth of Virginia. Fairfax continues

to serve as Lieutenant Governor of Virginia—a part-time position for which he is paid

approximately $36,000 per year. Prior to the false and defamatory allegations against him,

Fairfax had served as a member of the Duke University Board of Trustees, the Duke University


                                                7
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 8 of 57 PageID# 73



Sanford School of Public Policy Board of Visitors, and as Chair of the Democratic Lieutenant

Governors Association (“DLGA”).

       16.     Defendant CBS Corporation is a Delaware corporation with its principal place of

business at 51 West 52nd Street, New York, New York 10019.

       17.     Defendant CBS Broadcasting Inc. is a New York corporation with its principal

place of business at 51 West 52nd Street, New York, New York 10019. CBS Broadcasting Inc. is

a wholly owned subsidiary of Defendant CBS Corporation. CBS Broadcasting Inc. is among the

largest and most successful producers and distributors of television programming in the United

States and the world. CBS This Morning is a news show broadcast on the CBS Network and

produced by CBS News, a division of CBS Broadcasting Inc.

                                JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction over this suit pursuant to 28 U.S.C. §

1332(a) as there exists complete diversity of citizenship between the Plaintiff and Defendants

and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       19.     This Court has personal jurisdiction over the Defendants pursuant to Va. Code §

8.01-328.1 et seq.

       20.     CBS is subject to personal jurisdiction in Virginia because it transacts business in

Virginia, knowingly, and with reckless disregard for the truth, published and republished false

and defamatory statements concerning a Virginia resident who was harmed by the Defendants in

Virginia and published and republished the false and defamatory statements in Virginia and to

residents of Virginia. Upon information and belief, CBS has contracted to supply goods or




                                                 8
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 9 of 57 PageID# 74



services in Virginia, has five affiliate television stations in Virginia, and generates income from

its business in Virginia.

       21.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the harms

suffered by Plaintiff occurred primarily in the Eastern District of Virginia and because all

Defendants are subject to personal jurisdiction in this District.

                                              FACTS

             Watson and Fairfax Had an Entirely Consensual Sexual Encounter as
                           College Students in the Spring of 2000

       22.     In the spring of 2000, Watson and Fairfax were both undergraduate students at

Duke and had been friends for some time.

       23.     Fairfax was a 21-year-old senior at the time. Watson was an approximately 20-

year-old junior at the time.

       24.     One evening that spring, Watson, Fairfax and a third person (the “eyewitness”)

had gathered in the eyewitness’ fraternity house dorm room. Watson had visited that building

and that specific room many times during her years at Duke.

       25.     Fairfax did not reside in the eyewitness’ building that academic year. At the time,

Fairfax was a residential advisor and living in a different dormitory on Duke’s campus.

       26.     With the eyewitness still in the room, Watson initiated a sexual encounter with

Fairfax.

       27.     Throughout the entire sexual encounter, Watson unambiguously manifested her

consent.

       28.     The eyewitness remained in the room throughout the entire sexual encounter.



                                                  9
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 10 of 57 PageID# 75



         29.      After the encounter, Fairfax left the room and Watson remained in the room with

the eyewitness.

         30.      Watson never indicated to Fairfax or the eyewitness that the sexual encounter

with Fairfax was not consensual during or after the encounter with Fairfax.

         31.      Watson has never mentioned that there was an eyewitness present during her

encounter with Fairfax, including during her April 2 interview with King on CBS This Morning,

nor has she ever suggested that someone else participated in the assault she alleged.

         32.      Watson also has never specified in whose room her encounter with Fairfax took

place.

         33.      As recently as February 2019, Fairfax and the eyewitness discussed this encounter

and their recollections of it were identical: Watson and Fairfax had a consensual sexual

encounter in the eyewitness’ room with the eyewitness present the entire time.

         34.      Since February, the eyewitness has discussed this encounter with several of the

eyewitness’ friends on numerous occasions, including a lawyer for CBS. The account has not

changed: Watson and Fairfax had an entirely consensual sexual encounter initiated by Watson in

the eyewitness’ room 19 years ago as college students.

               Tyson and Fairfax Had an Entirely Consensual Sexual Encounter at the
                           Democratic National Convention in July 2004

         35.      For several weeks during the summer of the 2004 presidential election, Fairfax

served as the personal aide or “body man” to then-Democratic vice-presidential candidate

Senator John Edwards of North Carolina. This included the week of the Democratic National

Convention that took place in Boston in late July 2004.



                                                  10
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 11 of 57 PageID# 76



        36.    Fairfax traveled on the same airplane with Edwards to the Democratic National

Convention in Boston.

        37.    Fairfax arrived in Boston from Raleigh, North Carolina, with Senator Edwards on

Tuesday, July 27, 2004.

        38.    On July 28, 2004, after only knowing each other for less than 24 hours, Tyson

agreed to join Fairfax in his hotel room. Many who attend such conventions regularly are aware

that such personal connections are not uncommon.

        39.    Upon information and belief, a fellow campaign staffer shared Fairfax’s room,

and the room was on a secure floor accessible only to properly-credentialed staff and their

guests. The roommate was not present during this sexual encounter, but always had a key to the

room.

        40.    Tyson and Fairfax engaged in completely consensual sexual activity in Fairfax’s

hotel room.

        41.    Throughout the encounter in Fairfax’s hotel room, Tyson unambiguously

manifested her consent to engage in the consensual activity.

        42.    At no time during or after the encounter did Fairfax force Tyson to do anything

and at no time during or after the encounter did Tyson indicate that Fairfax forced her to do

anything.

        43.    At no time did Tyson cry, gag, or choke while in Fairfax’s hotel room.

        44.    Tyson stayed in Fairfax’s hotel room following the sexual encounter, made no

effort to leave the hotel room although she was free at any time to do so, and engaged in friendly

conversation with him.


                                                11
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 12 of 57 PageID# 77



       45.      Tyson and Fairfax left the hotel room together. Upon information and belief,

Fairfax and Tyson would have had to pass campaign staff and security personnel on the secure

hotel floor before departing each other’s company and such staff and personnel would have been

attuned to any distress on the part of any person they encountered.

       46.      In the weeks following their completely consensual sexual encounter on July 28,

2004, Tyson and Fairfax remained in touch.

       47.      At one point, Tyson left a voice message for Fairfax asking if he would like her to

visit him in New York City—where he was then attending Columbia Law School—and meet her

mother. Fairfax never responded to that message and never saw or spoke with Tyson again.

       48.      During the time they were in contact, Tyson never indicated to Fairfax that she

believed their encounter to be anything other than entirely consensual. She has never contacted

Fairfax about any issue in the previous 14 years, except as alleged above.

             Fairfax Becomes Lieutenant Governor and the Northam Scandal Breaks

       49.      Fairfax graduated Columbia Law School in 2005 and has enjoyed a highly-

successful legal and political career to date.

       50.      In early May 2016, Fairfax announced his candidacy for Lieutenant Governor of

Virginia. On November 7, 2017, he was elected Lieutenant Governor of Virginia, becoming the

second African American ever elected to statewide office in Virginia’s history. His candidacy

and subsequent election received widespread national media coverage.

       51.      Fairfax assumed office as Lieutenant Governor on January 13, 2018. As

Lieutenant Governor, he is first-in-line to become Governor of Virginia should current Governor

Ralph Northam no longer serve in office.


                                                 12
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 13 of 57 PageID# 78



       52.     Because Virginia Governors are prohibited by the Virginia Constitution from

serving consecutive terms, Governor Northam could not run for re-election in 2021. Therefore,

as a statewide office holder, Fairfax is naturally considered a top contender for Governor of

Virginia in the 2021 gubernatorial election.

       53.     In September 2018, Fairfax joined the law firm Morrison & Foerster as a partner

in its Northern Virginia office in Tysons Corner. As partner, he earned a substantial salary,

commensurate with his unique legal skill set, experience, and business development acumen.

       54.     On Friday, February 1, 2019, a photo from Governor Northam’s medical school

yearbook surfaced purportedly showing Governor Northam either in blackface or in a Ku Klux

Klan hood. Calls for Governor Northam to resign came almost immediately.

       55.     On February 1, 2019, the Richmond Times-Dispatch published an editorial titled

“Northam Must Resign.”

       56.     The Times-Dispatch is effectively the newspaper of record for Virginia politics

and is widely read across the state.

       57.     In the editorial, the newspaper explained that the racist images that had been

uncovered on Northam’s medical school yearbook page had “injure[d]” Northam’s “standing and

reputation beyond repair” and revealed “poor judgment” that “has undermined his standing with

Virginians in ways that we believe will permanently impair his ability to act as an effective

governor.”

       58.     The editorial called on Northam to resign. It also demanded that Northam

“should, for the good of Virginia, step down from its highest office and allow Lt. Gov. Justin

Fairfax to succeed him.”


                                                13
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 14 of 57 PageID# 79



       59.     Had Governor Northam resigned as a result of this scandal in February 2019,

Fairfax would automatically have become Governor of Virginia by operation of the Virginia

Constitution, becoming the only African American Governor in the entire United States of

America. Also pursuant to the Virginia Constitution, Fairfax would have been eligible to run for

a full term as Governor in the 2021 gubernatorial election.

 Tyson Makes Her False and Defamatory Allegation Against Fairfax Through Political Rivals
                 to Try to Stop Him from Becoming Governor of Virginia

       60.     On the Sunday following the breaking of the scandal involving Governor

Northam (February 3, 2019) and widespread calls for Northam to resign and for Fairfax to

succeed him as Governor, a conservative website called “Big League Politics” published a

supposedly private Facebook message from Tyson stating that she was assaulted at the 2004

Democratic National Convention in Boston by someone who was about to receive a “VERY BIG

promotion” in Virginia.

       61.     On Monday, February 4, 2019, Tyson’s allegation was first reported by national

mainstream media outlets, including The Washington Post, which wrote in its initial piece that it

“could not find anyone who could corroborate” her version of the allegation and did not have

“the ability to corroborate [Tyson’s] account—in part because she had not told anyone what

happened.”

       62.     It was no accident that Tyson’s private message ended up in the mainstream

media, as this had been the plan all along.

       63.     Tyson’s private message had been captured and forwarded on by Adria Scharf.

       64.     Scharf is no stranger to Virginia politics. She is the wife of Thad Williamson, who

is currently running for a City Council seat in Richmond, Virginia. Williamson was an advisor to

                                                14
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 15 of 57 PageID# 80



current Richmond Mayor Levar Stoney and the two remain close friends. As a candidate,

Williamson is supporting a major redevelopment project in downtown Richmond that is being

promoted heavily by Stoney. Upon information and belief, Williamson is also a longtime friend

and former schoolmate of Tyson. Stoney, who publicly expressed interest in running for

Lieutenant Governor of Virginia in 2017 and Governor of Virginia in 2021, views Fairfax as a

political rival who has been positioned to delay Stoney’s desired run for Governor. Fairfax had

indeed been warned in the fall of 2018 that should Fairfax announce his intention to run for

Governor in 2021, Stoney, Williamson, and Scharf intended to promote a supposedly damaging,

uncorroborated accusation against Fairfax involving Tyson in an attempt to harm Fairfax

personally and professionally and to derail his political future.

       65.     Stoney previously served as Deputy Campaign Manager and later Secretary of the

Commonwealth to former Virginia Governor Terry McAuliffe. Both Stoney and McAuliffe are

rumored to be potential candidates for Virginia Governor in 2021 and thus have reasons to

attempt to thwart Fairfax’s political career. Upon information and belief, McAuliffe was the first

major elected official in Virginia to call for Fairfax’s resignation as Lt. Governor.

       66.     Upon information and belief, Tyson and Scharf communicated about the

Facebook post in the immediate aftermath of the Governor Northam scandal breaking and the

Times-Dispatch’s February 1 call for Northam’s resignation and for Fairfax to succeed him as

Governor. On February 2, 2019, Tyson agreed to allow Scharf to share the post with a group of

progressive activists in Virginia.




                                                 15
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 16 of 57 PageID# 81




       67.    After Scharf told Tyson that she had shared the post on February 2 via the

encrypted messaging app “Signal” with “a large group of progressive activists in Richmond,”

Tyson thanked her and expressed her appreciation for both Scharf and her husband, Thad

Williamson.




                                              16
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 17 of 57 PageID# 82




       68.      On Sunday, February 3, 2019, Scharf sent an urgent message to Tyson alerting

her that “[N]ortham may be forced to resign tomorrow.” Northam’s resignation would

immediately have elevated Fairfax to Virginia’s governorship. Because of this development,

Scharf implored Tyson that “Thad and I think your story should get to the local press

TODAY, rather than later.” Scharf’s text made clear that this encouragement was from Scharf

and her husband, Mayor Stoney advisor Thad Williamson. Tyson agreed to allow Scharf to share

her post with reporters and stated that if reporters wanted to contact her, Scharf could provide the

reporters with Tyson’s email address. Tyson provided Scharf with an email address for reporters

to reach her.




                                                17
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 18 of 57 PageID# 83




       69.    Scharf’s message forwarding Tyson’s message to a group of activists appears to

have used an encrypted messaging app and was titled, “Monday Action.”




                                             18
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 19 of 57 PageID# 84



       70.       In addition to publishing Tyson’s Facebook message, the conservative website

suggested Fairfax as her alleged assailant, titling its post: Stanford Fellow Hints at Possible Justin

Fairfax Sex Assault (https://bigleaguepolitics.com/stanford-fellow-hints-at-possible-justin-fairfax-

sex-assault/).

       71.       On February 6, Tyson publicly confirmed that she had authored the “private”

Facebook message in question. In a statement published through her lawyer on that date, Tyson

wrote that the encounter involved “consensual kissing” and that Fairfax’s advances were “not

unwelcome.”

       72.       She also stated that:

       What began as consensual kissing quickly turned into a sexual assault. Mr. Fairfax
       put his hand behind my neck and forcefully pushed my head towards his crotch.
       Only then did I realize that he had unbuckled his belt, unzipped his pants, and taken
       out his penis. He then forced his penis into my mouth. Utterly shocked and terrified,
       I tried to move my head away, but could not because his hand was holding down
       my neck and he was much stronger than me. As I cried and gagged, Mr. Fairfax
       forced me to perform oral sex on him. I cannot believe, given my obvious distress,
       that Mr. Fairfax thought this forced sexual act was consensual. To be very clear, I
       did not want to engage in oral sex with Mr. Fairfax and I never gave any form of
       consent.

       73.       Once she went public in February 2019, Tyson called for hearings against Fairfax

in the Virginia General Assembly and demanded his resignation as the duly-elected Lieutenant

Governor of Virginia. Unlike Fairfax, she has not called for any criminal investigation.

       74.       Tyson has long been a public and outspoken advocate regarding issues of sexual

violence and sexual assault. She has spoken publicly on this topic on numerous occasions over

the years both before and after her consensual encounter with Fairfax in 2004.

       75.       Even after Fairfax became a well-known public figure running for Attorney

General of Virginia in 2013, announcing his candidacy for Virginia Lieutenant Governor in May

                                                  19
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 20 of 57 PageID# 85



2016 and then winning the June 2017 primary and November 2017 general election to be

Virginia’s Lieutenant Governor, Tyson never mentioned this supposed assault in repeated public

appearances and interviews.

        76.     For example, during an October 20, 2016 Facebook live video, Tyson says she

“loved her many years in Boston” and mentions “recent accounts of sexual assault” and (likely

referring to Donald Trump) “grabbing people” but says nothing about a supposed personal

experience related to the topic. As of August 19, 2019, that Facebook live video was available at:

https://www.facebook.com/TNRStudio/videos/1684938978488626/ and the relevant statements

start at 24:36 in the video.

        77.      During a podcast posted on YouTube on April 14, 2017, Tyson stated, “I started

a program teaching self-esteem for girls in lockup. I started it because I had been working—I

was one of the founding members of the Survivors Speaker’s Bureau for the Boston Area Rape

Crisis Center and I toured all over New England—my father was a convicted pedophile…I

toured all over New England talking about what had happened to me as a child and how it

affected me as a kid and how it affected me as an adult.” Tyson never mentions being sexually

assaulted as an adult. As of August 19, 2019, that podcast was available on YouTube at:

https://www.youtube.com/watch?v=0m3mQIzfCqg&app= desktop and the relevant statements

start at 42:11 in the video.

        78.     On December 12, 2017, Tyson appeared on an NPR Wisconsin Public Radio

broadcast to speak about “sexual misconduct in Washington.” During that lengthy interview, she

never once stated that she had been sexually assaulted at the 2004 Democratic National




                                               20
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 21 of 57 PageID# 86



Convention in Boston. As of August 19, 2019, that interview was available at: https://www.wpr.

org/trump-accusers-hold-press-conference-asking-investigation.

       79.     On October 6, 2018, Tyson moderated a public roundtable discussion titled

“#MeToo” at her alma mater, Princeton University, during the school’s “She Roars” Women’s

Conference. Tyson said nothing during the roundtable discussion about her allegation or about

having been sexually assaulted by Fairfax at the 2004 Democratic National Convention in

Boston.

       80.     Upon information and belief, Tyson took her false allegation against Fairfax to

The Washington Post in the fall of 2017, after the November 7, 2017 general election won by

Fairfax for Virginia Lieutenant Governor and before his inauguration in January 2018.

       81.     The Washington Post investigated Tyson’s story for several months and made the

decision in March 2018 not to publish her story.

       82.     After failing in her late-2017 effort to harm Fairfax’s political career, Tyson

picked a second politically-opportune time to air her false allegations. This time, she emerged in

early February 2019, the very same weekend that the media was reporting that Fairfax would be

elevated to the governorship of Virginia if Governor Northam stepped down in light of the

blackface scandal.

       83.     Although Tyson’s false allegation against Fairfax generated significant publicity

in February 2019, it was Tyson’s April 2019 interview with CBS that reached a massive national

audience, which was different and far larger than the audience than had been reached through her

February 2019 written statement made through her lawyer.




                                                21
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 22 of 57 PageID# 87



       84.     Tyson’s statement in February 2019 and interview with CBS in April 2019

contained several falsehoods, all of which were intentionally fabricated, including the following:

               a.     In her February 6, 2019 statement, Tyson falsely claimed that she met
                      Fairfax on “July 26, 2004” “the first day of the Convention” apparently in
                      an attempt to convey the impression that she knew Fairfax for a longer
                      period of time than she actually did before joining him in his hotel room.
                      In fact, Fairfax was in North Carolina with Senator Edwards on July 26,
                      2004, and did not arrive to Boston until the following day.

               b.     In her February 6, 2019 statement, Tyson falsely claimed that Mr. Fairfax
                      committed “sexual assault,” he “forcibly pushed my head towards his
                      crotch,” he “forced his penis into my mouth,” and he “forced me to
                      perform oral sex on him.” These statements are all false. The sexual
                      encounter was entirely consensual. Fairfax at no time used any force on
                      Tyson whatsoever.

               c.     In her February 6, 2019 statement, Tyson falsely claimed that she “cried”
                      and “gagged” during the encounter. This is false. She did not cry, gag or
                      give any indication during or after the encounter that it was not
                      consensual.

               d.     In her April 1 interview with King, Tyson said, “my neck didn’t work”
                      and “I couldn’t feel my neck” in describing how she went from consensual
                      kissing on the hotel bed to engaging in oral sex. This claim is false and
                      indeed is contradicted by prior statements and accounts given by Tyson.

               e.     In that interview, Tyson was asked if she had told Fairfax that she was a
                      survivor of incest to which she replied, “Um…yes, actually…yes.” This
                      statement is false. In the less than 24 hours that Fairfax knew Tyson, she
                      never stated or relayed in any way that she was a survivor of incest or of
                      any form of sexual assault.

               f.     In that interview, Tyson stated that she never contacted Fairfax again after
                      their encounter in Boston. That is false. Fairfax and Tyson remained in
                      touch in the weeks and months following their encounter, and Tyson, at
                      one point, left a voice message for Fairfax stating that she wanted to visit
                      him socially in New York City—where he was then a third-year student at
                      Columbia Law School—and that she wanted to introduce Fairfax to her
                      mother. Fairfax never replied to that message and has not spoken to or
                      seen Tyson in person since.




                                                22
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 23 of 57 PageID# 88



               g.      In that interview, Tyson also said that Fairfax “was grabbing my neck”
                       and “pushing down and pushing down until my head was literally in his
                       crotch.” This claim is false. At no time did Fairfax grab Tyson’s neck or
                       push her head in any way. Tyson initiated the act of oral sex and willingly
                       and voluntarily performed it.

               h.      Tyson’s and Fairfax’s entire sexual encounter was consensual. Her express
                       and implied uncorroborated statements to the contrary are false.

  Watson Makes Her False and Defamatory Allegation Against Fairfax Just Two Days After
                  Tyson Reveals Her False and Defamatory Allegation

       85.     Shortly after 1 p.m. on February 8, 2019, Watson’s attorney, Nancy Erika Smith,

sent a letter to Fairfax’s legal counsel alleging that Fairfax raped Watson in 2000 when they were

both undergraduate students at Duke University. Smith and Watson called for Fairfax’s

resignation as Lieutenant Governor of Virginia and demanded a response by 3 p.m. that same

day—less than two hours later—implying clearly that the information would not be made public

if Fairfax resigned within less than two hours.

       86.     Faced with what was an inappropriate threat, Fairfax’s counsel did not respond to

the letter. Later that afternoon, Watson, through Smith and a professional public relations firm,

announced publicly that she had been raped by Fairfax at Duke in the spring of 2000.

       87.     Watson alleged that the alleged assault occurred in a room at the Alpha Phi Alpha

fraternity house on Duke’s campus.

       88.     Watson did not state that anyone else was in the room, nor did she say in whose

room the alleged assault occurred.

       89.     Watson also later stated that she had been raped by the Duke Athlete during the

1998-1999 academic year. Watson claims she told an “official” at Duke that the Duke Athlete

had raped her and that the official discouraged her from reporting the rape. To this date, Watson


                                                  23
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 24 of 57 PageID# 89



and her attorney have refused to give the name of the official at Duke to whom Watson claims to

have reported a rape by the Duke Athlete.

        90.    Duke has stated publicly that the university first became aware of Watson’s claim

that the Duke Athlete raped her when she went public with that allegation in February 2019.

        91.    Upon information and belief, the Duke Athlete has never been prosecuted for this

supposed assault and has repeatedly and categorically denied the accusation. Upon information

and belief, there is no evidence corroborating Watson’s claim that she was raped by the Duke

Athlete.

        92.    In a statement issued by her attorney, Watson later supplemented her initial

allegation by claiming that Fairfax used the alleged rape by the Duke Athlete against her and

allegedly stated the following in a conversation during an unspecified campus party at Duke in

2000:

        [Watson] left a campus party when [Fairfax] arrived, and he followed her out. She
        turned and asked: “Why did you do it?” Mr. Fairfax answered: “I knew that because
        of what happened to you last year, you’d be too afraid to say anything.”

        93.    Watson’s statements in February 2019 contained several falsehoods, all of which

were intentionally fabricated. At a minimum:

               a. Watson and Fairfax’s sexual encounter in the spring of 2000 was completely
                  consensual. Her statements to the contrary—including that she “was raped by
                  Justin Fairfax,” that his “attack was premeditated and aggressive,” and that
                  “Mr. Fairfax raped at least one other woman after he attacked her”—are false.

               b. There was an eyewitness in the room during the entire encounter. Watson lied
                  by omission in telling a narrative in which only she and Fairfax were present.

               c. The alleged conversation outside of an alleged, yet unspecified, campus party
                  at Duke in 2000 never occurred. Her statements recounting this alleged
                  conversation and implying that Fairfax admitted to raping and sexually
                  assaulting her are false.

                                               24
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 25 of 57 PageID# 90



       94.     Watson, too, has called for hearings in the Virginia General Assembly. She has

not called for any criminal investigation and has resisted all efforts to have an independent law

enforcement investigation into her allegations against either Fairfax or the Duke Athlete.

       95.     On June 13, 2019, Watson’s lawyer, Nancy Erika Smith, repeatedly and

personally accused Fairfax of raping Watson without stating the basis on which Smith was

asserting factual information about Fairfax given that she had no personal knowledge on which

to base her assertions. Smith went on to state that Watson had “told others about the rape,” that

there was no time between “Fairfax’s rape of Ms. Meredith Watson” and her telling others, and

that Watson had sent an email that “revealed the rape.”

 A CBS Lawyer with Responsibility for Defamation Litigation at the Network Has Knowledge
       that There is Evidence that the Watson Allegations Aired by CBS Were False

       96.     Since 2010, CBS has employed as its associate general counsel a mutual friend of

Watson, Fairfax and the eyewitness (the “AGC”).

       97.     At CBS, the AGC focuses on litigation matters, including defamation.

       98.     The AGC is a 1999 graduate of Duke University. He is also a fraternity brother of

Fairfax and of the eyewitness to the encounter between Fairfax and Watson.

       99.     The AGC dated Watson during the 1998-1999 academic year.

       100.    During the 1998-1999 academic year, the AGC also lived in the same fraternity

house dorm room that the eyewitness later lived in during the 1999-2000 academic year.

       101.    Upon information and belief, Watson visited that fraternity house dorm room

numerous times during both academic years.

       102.    The AGC learned about Fairfax’s and Watson’s consensual sexual encounter after

it occurred though the AGC was not present during the encounter.

                                                25
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 26 of 57 PageID# 91



       103.    The AGC remains friends with Fairfax and the eyewitness.

       104.    Fairfax and the AGC exchanged numerous text messages and had several

conversations since Watson went public with her false accusation against Fairfax in February

2019. Most of these communications occurred before the April 2019 interviews were aired by

the AGC’s employer and client, CBS.

       105.    In all their conversations, Fairfax and the AGC knew from both Fairfax and the

eyewitness that the eyewitness was in the room throughout the encounter and that the encounter

between Fairfax and Watson was completely consensual.

       106.    Since February 2019, the AGC has discussed the allegations with Fairfax, the

eyewitness and other individuals.

       107.    On February 8, 2019, the day the Watson story broke, Ed O’Keefe, a CBS News

Political Correspondent, was in contact with Fairfax’s spokesperson. She sent him a list of names

and phone numbers, saying, “Please Ed call these Duke grads.” She also admonished him,

“Please [d]o reporting and don’t rush it” (sic). In his response, O’Keefe noted that among the

people on the list provided by Fairfax was “an attorney for CBS.” He also stated that the

individuals on the list were not answering his calls.




                                                 26
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 27 of 57 PageID# 92




       108.    CBS widely promoted its interview of Watson before it aired on April 2, 2019.

       109.    Upon information and belief, either the AGC was unable to prevent CBS from

airing the Watson interview, or the AGC did not take steps to prevent CBS from airing the

Watson interview, despite this knowledge from the eyewitness and from Fairfax that Watson’s

story was false and that there was an eyewitness corroborating that Watson’s story was false.

       110.    The AGC is not a low-level employee of CBS with a minimal role in the

organization. He is a lawyer for CBS who has specialized knowledge of defamation law and the

expertise to understand the importance of reporting truthful stories and the legal liability CBS

could face if it aired a demonstrably false interview. Any reasonable journalistic investigation by

CBS would have established that an AGC at CBS attended Duke at the same time as Watson and

Fairfax. From there, CBS would have been able to establish that Watson had a relationship with

the AGC, that the AGC knew the accused and was aware of a witness that refuted Watson’s

allegations. It is beyond any reasonable belief that an explosive allegation being prepared within

                                                27
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 28 of 57 PageID# 93



CBS and promoted aggressively on CBS that an elected public official committed a rape would

not attract the attention of every lawyer in the CBS General Counsel’s office.

       111.    The Watson interview aired nearly two months after Fairfax urged CBS to contact

the AGC. It is not known if O’Keefe, or anyone else from the team of people at CBS who

worked on the Watson interview contacted the AGC, but certainly they had the ability to do so as

well as actual notice that the AGC had pertinent information related to Watson’s allegation

against Fairfax. The fact that it was Fairfax’s spokesperson who was forwarding this information

on the very first day that this story broke on February 8 meant that Fairfax’s team was providing

it to either contradict Watson’s story or support Fairfax’s denial of the accusations. Otherwise, it

would make no sense for Fairfax’s team to share contact information for these individuals and

urge CBS to contact them before running the story.

       112.    To have ignored, disregarded, or minimized this critical information before

broadcasting Watson’s sensational, fabricated and defamatory story to millions of viewers

nationwide is yet another stunning example of CBS’ reckless disregard for the truth.

     CBS This Morning Acted with Actual Malice When It Aired Watson’s and Tyson’s
   Defamatory Interviews to Improve Its Own Public Image in Light of Recent High-Profile
                                     #MeToo Scandals

       113.    Since the #MeToo movement began in 2017, CBS has had one embarrassing

workplace sexual misconduct scandal after another, including many women alleging sexual

assault or harassment against one of CBS This Morning’s former main anchors, Charlie Rose.

This pattern culminated with the firing of CBS’ CEO Les Moonves in December 2018.

       114.    In light of its need to improve its public image and put these incidents in its

rearview mirror by currying favor as a preferred media outlet for airing accusations against


                                                 28
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 29 of 57 PageID# 94



public figures, the network sought to visibly align itself with alleged victims of sexual

misconduct and, therefore, had a strong incentive to hype and air the false allegations by Watson

and Tyson against Fairfax. The extensive promotion of the Watson and Tyson interviews before

they were aired serve as clear evidence of CBS’ intent to establish its #MeToo bona fides and to

derive corporate profits at Fairfax’s expense.

       115.    Upon information and belief, CBS This Morning decided to interview Tyson and

Watson sometime in March 2019.

       116.    CBS was the only major network to air interviews with Tyson and Watson. Co-

Host Gayle King introduced on-air interview segments of Tyson and Watson by first stating,

“Only on CBS This Morning….” These were their first television interviews since each made

their allegations public in February.

       117.    Their interviews were taped in late March with King and aired on April 1 (Tyson)

and April 2 (Watson).

       118.    CBS did not alert Fairfax that it was conducting the interviews of Watson and

Tyson in late March. Fairfax’s staff only learned about the taping of the interviews through

sources outside of CBS.

       119.    CBS heavily promoted the interviews of Tyson and Watson on their broadcast,

social media, and other platforms in the days leading up to the interviews’ airing on April 1 and

2, respectively—the two days preceding the one-day April 3 reconvened session of the Virginia

General Assembly during which Fairfax would publicly preside over the Senate as Lieutenant

Governor.




                                                 29
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 30 of 57 PageID# 95



       120.    The CBS This Morning team that worked on these interviews included Co-host

King, Correspondent Ed O’Keefe, and Producers Kaci Sokoloff and Adam Verdugo. Upon

information and belief, other individuals within CBS were involved in publishing the Watson

and Tyson interviews.

    CBS This Morning Acted with Actual Malice by Taking Steps to Ensure that the Aired
 Interviews Met CBS’ Preconceived Narrative that Fairfax Had Assaulted Tyson and Watson

       121.    Upon information and belief, the CBS team had a preconceived narrative of the

story it wanted to tell with respect to these allegations: that Fairfax had sexually assaulted Tyson

and Watson. Also upon information and belief, the CBS team took steps to ensure that the

interviews that were aired fit that preconceived narrative in several ways.

       122.    First, King failed to ask basic questions of Watson and Tyson that would establish

the actual facts of the encounters.

       123.    Second, the CBS team failed to separately investigate the allegations in advance

of the airing date, and instead only spoke to Watson, Tyson and their representatives. For

example, upon information and belief, CBS failed to interview other individuals who may have

been able to confirm or contradict the allegations.

       124.    Third, CBS ensured that the final, aired stories fit its preconceived narrative by

conducting an unusual “pre-interview” of Watson, and perhaps of Tyson as well. This pre-

interview gave Watson an advance view of what questions would be asked so that she could

prepare her answers and avoid being surprised by questions for which she did not have the

answer or which her answers would not fit CBS’ preconceived narrative.

       125.    Fourth, the final interviews aired by CBS are edited and there are several breaks

in the questioning. It is not yet known if the editing process used by CBS was also part of its

                                                 30
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 31 of 57 PageID# 96



effort to ensure that the final interviews fit CBS’ preconceived narrative that Watson’s and

Tyson’s claims were truthful.

       126.    CBS promised Fairfax’s spokesperson that CBS “will continue to report on both

sides” and that it would “continue to get both sides of the story out.” Yet, CBS conspicuously

broke that promise by not reporting on both sides of the story when it failed to update the

interviews, including with the new information from July 2019 about the exculpatory eyewitness

to Watson’s encounter with Fairfax.

       127.    CBS’ state of mind is also evidenced by its communications with Fairfax’s

counsel following a demand letter to retract the stories after the July 9 revelation that there was

an exculpatory eyewitness who knew Watson’s allegation to be false. CBS defensively said that

Fairfax’s demand that CBS retract the interviews was a request to “brand Ms. Watson as a liar.”

CBS also stated that Fairfax’s demand to CBS to retract the interviews was “an attempt to strong

arm CBS and to intimidate Ms. Watson and, possibly, Dr. Tyson as well, into silence.” First,

Fairfax’s request was merely for CBS to take its objective reporting role seriously and determine

the basic facts underlying Watson’s and Tyson’s claims to ascertain whether their allegations

were true or false. If there was information and reporting available that an exculpatory

eyewitness was present during the encounter and that Watson did not mention that eyewitness in

her story, then CBS has an obligation to report that information, as many other major news

outlets already have. CBS’ role is to objectively report facts and not to defend the credibility of

either the accuser or the accused. Second, CBS is well aware that Watson and Tyson have not

been “silenced,” nor could they be, since the network aired their interviews to a national

audience of millions of people and profited off those interviews.


                                                 31
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 32 of 57 PageID# 97



       128.    There is further evidence that CBS intentionally and improperly took the

accusers’ side not only in believing the allegations by Tyson and Watson, but also by publicly

asserting that the allegations alone were sufficient grounds for Fairfax to resign his office as

Lieutenant Governor of Virginia.

       129.    On April 3, 2019, Fairfax spoke at a press conference in Richmond in which he

(a) publicly released to the media the results of his voluntary polygraph test examinations

refuting the allegations, (b) informed the media that his attorney had contacted the District

Attorneys in both Boston, Massachusetts, and Durham, North Carolina, at Fairfax’s direction to

request that they initiate investigations into the allegations by Tyson and Watson and pledged his

full cooperation with any such investigations, and (c) again specifically refuted key factual

allegations made by Tyson and Watson bearing on their credibility and declared his innocence

and intention to continue to take measures to prove that innocence.

       130.    Upon information and belief, neither Tyson nor Watson has taken a polygraph test

and released those results to the public to support the veracity of their allegations.

       131.    Upon information and belief, neither Tyson nor Watson has formally requested a

criminal investigation into their allegations by the District Attorneys in Boston or Durham.

       132.    Even with that knowledge, CBS Correspondent Jeff Pegues shouted out to Fairfax

at the conclusion of the April 3 press conference, “These allegations are not going away. At what

point do you just resign?”

       133.    This unprompted question is further evidence that CBS (a) was unconcerned

about determining whether the allegations were true or false and (b) believed that Fairfax should

resign merely because the allegations had been made.


                                                  32
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 33 of 57 PageID# 98



       134.    CBS’ actions, taken together, demonstrate reckless disregard for the truth of the

allegations, a corporate determination to demonstrate the network’s #MeToo bona fides at the

expense of the truth in its reporting, and a preconceived and deliberate narrative that CBS

brought to the allegations made by Tyson and Watson against Fairfax.

  CBS Acted with Actual Malice by Failing to Adequately Investigate the Watson Allegations
                        Using Appropriate Journalistic Standards

       135.    Considering the sensational and highly damaging accusations made by Tyson and

Watson against Fairfax, basic journalistic standards required CBS to investigate these serious

allegations before airing them.

       136.    Upon information and belief, nobody at CBS This Morning or CBS Broadcasting

Inc. investigated or adequately fact-checked Watson’s allegations before airing them, even

though they knew that airing these allegations to a nationwide television audience would

seriously harm or possibly even destroy Fairfax’s career.

       137.    Had CBS investigated the allegations, they would have learned each woman’s

account was false and motivated by political and personal animus against Fairfax.

       138.    It is not known whether CBS contacted the AGC after Fairfax’s spokesperson

gave O’Keefe his name on February 8, 2019. Certainly, in the intervening two months between

the February text and the April interviews, there was adequate time and opportunity for O’Keefe

to have investigated this crucial lead involving CBS’ own legal counsel. It is not known whether

CBS contacted the AGC and learned that he had information indicating that the encounter

between Watson and Fairfax was consensual, or whether CBS decided not to investigate any lead

given to them by Fairfax nearly two months prior to ensure that the story was not contradicted

and fit CBS’ pre-conceived narrative that Fairfax was guilty.

                                                33
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 34 of 57 PageID# 99



       139.    Had O’Keefe, or anyone at CBS, contacted the AGC, they also would have

learned that CBS’ own lawyer personally knew Watson and Fairfax and had learned information

from the eyewitness that their encounter had been completely consensual.

       140.    CBS refused to ask—or did not air—basic questions to establish what supposedly

happened during these two encounters, particularly during Watson’s encounter with Fairfax. This

was an affirmative choice by CBS, because Fairfax’s spokesperson had requested prior to the

airing of the interviews that CBS ask certain questions meant to “pressure-test” the truth of her

allegation.

       141.    On March 28, 2019 after learning about the upcoming interviews though a non-

CBS source, a spokesperson for Fairfax texted with Gayle King, urging her to ask Watson “what

exactly happen[ed] that day, where, when, did you see anyone else on your way in or out?” A

screenshot of the text exchange is below:




                                                34
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 35 of 57 PageID# 100




        142.    Despite the specific interview request by Fairfax’s spokesperson, King did not ask

 Watson a basic question: “where did the encounter occur?” More specifically, King did not ask

 Watson to identify whose fraternity house dorm room it was.

        143.    This was a crucial question and line of inquiry that would have tested the veracity

 of Watson’s claims. Fairfax did not live in that building during the 1999-2000 academic year.

 Thus, the encounter took place in someone else’s room, which made it much more likely there

 was an eyewitness. By not asking this basic question (or not airing the answer given by Watson

 if the question was asked), King allowed Watson to tell a sensational and fabricated story of a

 rape and sexual assault that never occurred to a nationwide audience.




                                                 35
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 36 of 57 PageID# 101



        144.    Also, despite the specific pre-interview request by Fairfax’s spokesperson, King

 did not ask Watson another incredibly basic question: “Who was there?” More specifically, King

 did not ask Watson, “did you see anyone else on your way in or out [of the dorm room]?”

        145.    This was another crucial question, especially since there was an eyewitness

 present before, during, and after the encounter. By ignoring the request to ask Watson this basic

 question (or not airing the answer if the question was asked), King recklessly permitted Watson

 to defame Fairfax to millions of viewers in Virginia and nationwide with a demonstrably false,

 fabricated, and vicious allegation.

        146.    The failure to ask these basic questions that any reputable journalist would ask,

 and that Fairfax’s spokesperson specifically requested be asked, was an extreme departure from

 accepted journalistic standards.

        147.    CBS knew that Watson claimed the encounter took place in the Alpha Phi Alpha

 fraternity house at Duke. Alpha Phi Alpha was the only African American fraternity with a

 fraternity house at Duke at that time. CBS could have easily discovered the names of the

 members of the fraternity during that school year, including the ones who lived in that fraternity

 house, by checking a Duke yearbook or contacting Duke.

        148.    Upon information and belief, as part of its effort to avoid learning the truth of

 what happened during the encounter, CBS did not interview any of the other Alpha Phi Alpha

 fraternity brothers at Duke during the 1999-2000 school year, did not interview the person in

 whose room at the fraternity house the encounter took place and did not interview anyone who

 was an eyewitness to the encounter.




                                                 36
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 37 of 57 PageID# 102



         149.   Upon information and belief, CBS deliberately disregarded information that

 contradicted Watson’s story. It did not press her with standard questions about where the event

 occurred and who was there, or it selectively edited the interview so as not to air her answers to

 those questions.

         150.   Upon information and belief, CBS had reason to doubt Watson’s story based on

 its pre-interview of her, and for other reasons, and yet aired it anyway. Watson had previously

 accused the Duke Athlete of rape during the prior school year and claimed during the interview

 that she had reported that rape “to an official at the university.” Watson claimed that she did not

 report the alleged assault by Fairfax to Duke because this “official” had not acted when she

 supposedly reported the assault by the Duke Athlete the year before. CBS knew that Duke had

 denied knowing about the supposed rape by the Duke Athlete, as it aired during the segment that

 “As for Watson’s claim that she had been assaulted by a Duke basketball player, the university

 also said this in February: that it first learned of the allegation when it appeared in the press that

 month.” Even though CBS knew that Watson’s story about reporting the other assault to a Duke

 “official” was likely not true, and thus having information that called Watson’s credibility into

 serious doubt, CBS aired her story about Fairfax anyway, once again with reckless disregard for

 the truth.

         151.   CBS could have required that Watson waive the restrictions of the Family

 Educational Rights and Privacy Act (“FERPA”), which would have given CBS access to

 Watson’s Duke educational records that could have proven or disproven Watson’s story that she

 reported the supposed rape by the Duke Athlete to a Duke “official.” It is not yet known whether




                                                   37
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 38 of 57 PageID# 103



 CBS asked Watson for this waiver or instead made a calculated decision not to ask her for a

 FERPA waiver to purposefully avoid the facts they would learn from receiving the records.

        152.    CBS This Morning aired Watson’s interview with King on April 2.

        153.    In her interview, Watson again recounted the same false allegation of rape and

 sexual assault against Fairfax. She also described a later uncorroborated conversation in which

 she alleges that Fairfax revealed his purported motive by citing her alleged rape by the Duke

 Athlete – a conversation that never happened and was separately defamatory.

        [H]e did things that you shouldn’t do to someone without their permission. And I
        tried several times to get up and leave and was pushed back down. . .. He forcibly
        sexually assaulted and raped me. . .. I was not on the bed, initially. There was a
        couch. And he pulled me over and I tried several times to get up and was pushed
        back down, held down. . .. It was very clear.

        154.    Watson did not mention during the interview that the sexual encounter occurred in

 the eyewitness’ room, that the eyewitness was there throughout, and that she remained in the

 room with the eyewitness after Fairfax left.

        155.    Indeed, since the July 9 revelation that there was an eyewitness to the entirely

 consensual encounter, Watson’s lawyer Nancy Erika Smith, through a spokesperson, has stated

 that she is unwilling to address whether there was a third person present during Watson’s alleged

 rape by Fairfax.

        156.    Furthermore, from February 8 to July 9, Smith, through her personal Twitter

 account, in numerous media accounts, and elsewhere, repeatedly and publicly called Fairfax a

 “rapist” and said that he had “raped” Watson. Upon information and belief, after the exculpatory

 evidence was made public on July 9, Smith curtailed her public comments calling Fairfax a

 “rapist” and stating that Fairfax had “raped” Watson. It is unknown whether CBS contacted


                                                 38
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 39 of 57 PageID# 104



 Smith or Watson on or after July 9 to ask them whether the exculpatory information revealed

 publicly that day concerning Watson’s allegation was true or whether Smith or Watson provided

 CBS with an answer.

           157.   In the three months since this revelation on July 9, Watson’s lawyer has not

 denied that an exculpatory eyewitness was present during the encounter. If there was in fact no

 one else present, the denial from Smith and Watson would have been immediate. In this same

 three months, upon information and belief, CBS has not contacted Watson or Smith or corrected

 its reporting.

           158.   For CBS to ignore these crucial factual developments, which indicate that

 Watson’s allegations are false and that her own legal counsel now appears unwilling to continue

 to publicly vouch for them, while continuing to publish her interviews, and expressly consenting

 to allow others to republish them, is clear evidence that CBS acted with reckless disregard for the

 truth of Watson’s story when it was published and has continued to do so as of the date of this

 filing.

 CBS Showed Actual Malice when its Reporters Made Numerous Contemporaneous Comments
                    Vouching for the Truthfulness of Watson’s Story

           159.   In the introductory segment preceding Watson’s interview, King called the details

 that were about to be shared “disturbing,” thus vouching for the truthfulness of them.

           160.   Immediately following one of the segments airing Watson’s interview, King,

 O’Donnell, and Dickerson made erroneous factual statements and improperly vouched for the

 credibility of Watson’s story—with no independent investigation or objective basis in fact—and

 made it clear to the audience that the CBS reporters were intending to corroborate the truth of

 Watson’s allegation against Fairfax:

                                                  39
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 40 of 57 PageID# 105



                Co-Host Norah O’Donnell:      There’s an incredible amount of pain
                                              there.     (referring to Watson’s tearful
                                              interview)

                King:                         Yes. All these years later.

                O’Donnell:                    All these years later, that pain has stuck
                                              with them about how they felt in that
                                              moment, and how it has affected them for
                                              decades.

                Co-Host John Dickerson:       Think about the learning we’ve done. There
                                              was a period, half a year ago, when people
                                              said, “You know these people are coming
                                              forward after so many years.

                King:                         Why?

                Dickerson:                    Why are they coming forward? How can it
                                              really be so real? And, we have now seen
                                              example after example of how it is as real
                                              (snaps fingers) as if it happened yesterday.

                King:                         Exactly right, John.

        161.    Upon information and belief, O’Donnell and Dickerson did not investigate the

 allegations by Watson under accepted journalistic standards, or at all, before vouching for the

 truthfulness of them. The reporters’ statements and assertions demonstrate the severe bias and

 slant by CBS toward accusers in covering the allegations against Fairfax.




                                                 40
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 41 of 57 PageID# 106



   CBS Acted with Actual Malice by Failing to Adequately Investigate the Tyson Allegation
  Using Appropriate Journalistic Standards and by Failing to Report that Tyson’s Allegation
     Had Been Carefully Investigated by The Post and Was Found to Be Uncorroborated

        162.    CBS This Morning aired Tyson’s interview with King on April 1.

        163.    In her interview, Tyson recounted the same false allegations of sexual assault

 similar to those that she first made in February. Specifically, she said:

        I couldn’t feel my neck. I couldn’t hold my head up. . .. He’s using his hand on the
        back of my neck. And I still didn’t know what was going wrong. I thought there
        was something wrong with my neck… And he’s pushing down and pushing down.
        And I couldn’t hold my neck up. And I didn’t know what was going on. I honestly
        didn’t know what was going on. And then the next thing I know, like, my head is,
        like, literally in his crotch… And I’m choking and gagging. And, you know, I
        couldn’t say anything ‘cause I’m choking and gagging. And so, you know, it
        continues for-- and he’s holding my head. So I can’t lift-- like, I’m trying to lift my
        head, but I can’t.

        164.    Neither the interview nor King’s additional reporting on the story suggests that

 anyone at CBS made any attempt to confirm Tyson’s account.

        165.    Upon information and belief, this was a departure from journalistic standards.

        166.    Upon information and belief, CBS did not seek to interview relevant witnesses

 about the encounter between Tyson and Fairfax, including interviews that would have revealed

 facts that were inconsistent with Tyson’s story.

        167.    Upon information and belief, CBS was aware prior to airing Tyson’s interview in

 April 2019 that The Washington Post had investigated her claim for several months beginning in

 the fall of 2017 and made the decision in March 2018 not to publish her story because, according

 to The Washington Post, it “could not find anyone who could corroborate” her version of the

 allegation and did not have “the ability to corroborate [Tyson’s] account – in part because she

 had not told anyone what happened.” Even when The Washington Post ultimately did publish the


                                                    41
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 42 of 57 PageID# 107



 story about Tyson’s allegation, it had to acknowledge that despite an extensive investigation it

 still had no corroboration for the story and no established pattern of misconduct by Fairfax.

        168.    Given that CBS knew that The Washington Post, a major national media

 organization with significant reporting resources, had carefully investigated Tyson’s allegation

 for several months and still could not corroborate it, the network acted with reckless disregard

 for the truth of her allegation by publishing and televising her uncorroborated allegation to

 millions of viewers in Virginia and nationwide without any additional independent investigation,

 with no new evidence to support the veracity of her story, and without mentioning to CBS’

 viewing audience that The Washington Post had conducted a months-long investigation into

 Tyson’s story and found no corroboration to support it.

 CBS Showed Actual Malice when its Reporters Made Numerous Contemporaneous Comments
                    Vouching for the Truthfulness of Tyson’s Story

        169.    During the Tyson interview segment, King and other members of the CBS

 reporting team repeatedly made inaccurate factual assertions and vouched for the credibility of

 Tyson’s allegations with no independent investigation or objective basis in fact:

                King:                          It was fascinating talking to her [Tyson]
                                               because I felt at some point it’s almost like
                                               she was going back to the moment that she
                                               believed.

                Co-Host Norah O’Donnell:       Yeah.

                Bianna Golodryga:              Yeah, you could see that.

                King:                          You could really see that in her eyes.

                King:                          And, people would say, “Yeah, but she went
                                               to the hotel room. Yeah, she agreed to the
                                               kissing. Isn’t that on her?” But, I could see
                                               as a young person, you have a mutual friend

                                                 42
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 43 of 57 PageID# 108



                                               and you think this guy is safe, and the
                                               kissing doesn’t necessarily have to lead to
                                               what she said happened after that.

                Golodryga:                     Something clearly changed when she was
                                               walking through what transpired. And, you
                                               could see where she got very emotional and
                                               went to that dark place.

                Co-Host Norah O’Donnell:       It feels like she was forced.

                King:                          Yeah.

        170.    Upon information and belief, O’Donnell, King and Golodryga did not investigate

 the allegations by Tyson under accepted journalistic standards, or at all, before asserting facts

 about what occurred and vouching for the truthfulness of Tyson’s false allegations.

        171.    Later that day, Fairfax’s spokesperson texted with King and Sokoloff, asking

 them to “take note of the differences between Tyson’s previously released statement and the

 interview broadcast this morning.”

        172.    In fact, CBS ignored important inconsistencies between Tyson’s taped interview

 and her February 6, 2019 statement.

        173.    For example, in her statement, Tyson said that after they began kissing

 consensually Fairfax “pulled [her] towards the bed.” By contrast, in her interview with King,

 Tyson said that Fairfax “kind of gently takes my hands, um, and guides me towards the bed.

 We’re still kissing, and it’s completely consensual. He guides me to the bed and, you know, he

 sits down on the bed. And, what happens from there, is we start kissing lying down.” Tyson’s

 written statement falsely implies that Fairfax used physical force (“pulled”) to move Tyson

 without her consent to the bed in order to dramatize the encounter and create the false impression



                                                  43
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 44 of 57 PageID# 109



 that Fairfax was making Tyson do something she did not want to do. King did not ask Tyson

 about this discrepancy in her accounts.

        174.    Also, in describing how she came to perform oral sex on Fairfax allegedly against

 her will, Tyson wrote in her statement that “I tried to move my head away, but could not because

 his hand was holding down my neck and he was much stronger than me.” However, in her

 interview, Tyson states for the first time publicly that she allegedly did not pull away because

 “[her] neck didn’t work” and she “couldn’t feel [her] neck.” Tyson’s statement again dramatizes

 the encounter by stating that the only reason she did not move her head away was because of

 force allegedly applied by Fairfax and because of his strength. By contrast in her interview,

 Tyson later claims that she could not pull away because, at that precise moment, she began to

 experience some unspecified physical problem with her neck that she could not explain. King

 does not ask about that discrepancy. She also did not ask whether Tyson had ever experienced

 her neck not working on any other occasion or if she had ever sought treatment for any physical

 issues involving her neck.

        175.    At an even more fundamental level, there were clear indications that Tyson’s

 motivations for telling her story were evolving and, accordingly, subject to question. In that

 regard, Tyson initially wrote that her February 6 statement detailing her version of the alleged

 assault “is the only statement I and my legal team will be making.” The fact that Tyson was

 being interviewed by King on national television less than two months later, and had made

 numerous statements in the media through her legal team after February 6, shows that this

 assertion was plainly false and called into question Tyson’s veracity and motives. King did not

 ask Tyson about that discrepancy either.


                                                 44
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 45 of 57 PageID# 110



        176.    Additionally, in her February 6 statement, Tyson claimed that she wanted to

 return to her private life and have nothing further to do with the politics created by this situation

 – claims that are directly contradicted by her, and her attorneys’, actions over the past nearly

 eight months. In February she wrote, “I very much wish to resume my life as an academic and

 professor. I do not want to get further embroiled in this highly charged political environment.”

 That statement is completely undermined not only by her April nationally-broadcast interview

 with King, but also by the fact that in the nearly eight months since she first made her allegation

 public, Tyson and her attorneys have incessantly called for legislative hearings in the Virginia

 General Assembly to find yet another political, and non-judicial, forum to once again air her

 uncorroborated allegation. CBS has not reported on this glaring contradiction regarding Tyson’s

 motives and credibility either.

  CBS Acted with Actual Malice by Airing These Defamatory Interviews at a Time that Would
  Maximize CBS’ Ratings and Profit by Damaging Fairfax’s Reputation, Rather than Waiting
                         Until It Had Investigated the Allegations

        177.    The timing of the airings of these interviews on April 1-2 was calculated to

 maximize ratings for CBS in light of the ongoing scandal involving Governor Northam and

 speculation that Fairfax might still become the next Governor of Virginia if Northam resigned.

 The timing also ensured that the damage to Fairfax would be considerable. Fairfax was set to

 preside over a reconvened session of the Virginia Senate on April 3 and CBS’ hyping of the

 allegations against Fairfax at that time both assured greater media coverage of the reconvened

 session and supported the publicly-announced tactics of the accusers to maximize political

 pressure on the General Assembly to conduct a highly political public hearing and to maximize

 pressure on the Lieutenant Governor to resign.


                                                  45
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 46 of 57 PageID# 111



        178.    Upon information and belief, CBS This Morning totaled over 3 million viewers

 during the week of April 1, 2019. Over one million viewers watched either or both of the King

 interviews of Tyson and Watson.

        179.    CBS actively promoted the interviews in advance of the air date. Upon

 information and belief, this permitted CBS to profit on its advertising revenue in Virginia and

 across the nation during the airing of these interviews.

        180.    CBS aired these interviews, knowing that they had not been fully vetted under

 accepted journalistic standards and instead aired them to maximize its own profit by damaging

 Fairfax’s reputation.

        181.    Upon information and belief, CBS had serious doubts as to the truth of these

 statements and a high degree of awareness that they were probably false, and therefore was

 required to investigate their veracity before publishing them. Its doubts are shown in part by

 King’s failure to ask Watson and Tyson basic questions about their encounters with Fairfax and

 the CBS team’s failure to conduct any independent investigation, even within its own

 organization where an AGC was in a position to provide notice of compelling evidence that

 Watson’s allegations were false. CBS’ failure to do so amounts to actual malice. It purposefully

 avoided, and continues to purposefully avoid, the truth by failing to follow standard journalistic

 practices.

  CBS Acted with Actual Malice as Shown by Its Failure to Correct the Stories After Evidence
                            Contradicting the Stories Emerged

        182.    On June 12, 2019, Fairfax, through his lawyer, sent a letter to an Assistant District

 Attorney in Suffolk County, Massachusetts, urging the office to investigate Tyson’s allegations.



                                                  46
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 47 of 57 PageID# 112



 On that day, Fairfax’s counsel also sent a letter to the District Attorney in Durham County, North

 Carolina, urging her to investigate Watson’s allegations.

        183.    On July 9, Fairfax, through his counsel, sent another letter to the Durham County

 District Attorney urging her to investigate Watson’s allegation and indicating that an eyewitness

 to the encounter could testify to its entirely consensual nature.

        184.    Fairfax’s letters received widespread news coverage, and, upon information and

 belief, multiple local stations affiliated with CBS updated their stories concerning both Watson’s

 and Tyson’s allegations, including with the crucial new development of the exculpatory

 eyewitness who could debunk Watson’s allegation.

        185.    CBS, however, did not update its reporting or the videos of interviews on its

 website, social media accounts or in its television coverage of Fairfax to indicate the presence of

 an eyewitness, or that Fairfax had called for criminal investigations of each allegation, both of

 which are strong evidence that the initial stories aired by CBS were false.

        186.    On July 10, one day after the revelation of the exculpatory eyewitness was made

 public, Fairfax’s spokesperson texted King, Sokoloff and Verdugo with follow-up questions for

 Watson. CBS again ignored Fairfax’s requests to correct its reporting to reflect that an

 eyewitness was present during his encounter with Watson, even though Smith and Watson,

 stunningly and tellingly, did not deny, and have not denied, this exculpatory information.




                                                  47
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 48 of 57 PageID# 113




        187.    CBS ignored these requests despite having the ability to verify Fairfax’s account

 by simply speaking to its own AGC or by reaching out to Tyson’s and Watson’s representatives

 to ask additional questions.

        188.    Upon information and belief, CBS never asked Watson any follow-up questions

 after hearing of these new critically material facts. CBS’ failure to report on these new facts is

 further evidence of its ongoing actual malice and its motive to ensure that the Tyson and Watson

 stories fit its preconceived narrative and assisted in CBS’ efforts to repair its own damaged

 reputation in the #MeToo environment. Alternatively, if CBS did ask Watson these follow-up

 questions, it did not air her answers or report on her refusal to answer them.

        189.    Prior to the July 9, 2019 public revelation that an eyewitness had stated that

 Watson’s allegation against Fairfax was false, CBS reporting staff, including King, Sokoloff,

 Verdugo, and O’Keefe were in regular touch with Fairfax’s spokesperson and were highly

 responsive to her outreach. After that revelation, the reporting staff was almost completely


                                                  48
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 49 of 57 PageID# 114



 unresponsive to outreach by the spokesperson, with one exception being an August 16, 2019

 reply email from Sokoloff – on which she copied King, O’Keefe, and Verdugo – that broke more

 than a month of conspicuous and unusual silence from CBS’ reporting team. In an August 17

 reply-all response to that email, Fairfax’s spokesperson again provided information about the

 exculpatory eyewitness, including how to contact him, reiterated that the CBS AGC had critical

 information that would demonstrate Watson’s allegation to be false, and requested that CBS

 update its reporting to reflect the new, contradictory information. Tellingly, CBS never

 responded to that email or to that request.

        190.    CBS has continued to refuse to update its reporting to reflect the existence of the

 exculpatory eyewitness in the Watson story revealed on July 9, 2019 and has consciously

 avoided verifying this crucial information with the AGC, Watson, or Smith.

        191.    Other news outlets, including The Washington Post, Associated Press and The

 New York Times, have updated their stories to reflect the new, contradictory information but CBS

 has refused to do so. CBS has refused to do so even though its own affiliates located in Virginia

 have updated their own stories to reflect the new, contradictory information. This further clearly

 demonstrates CBS’ goal to ensure that the Watson and Tyson interviews are not fact-checked or

 debunked and fit CBS’ preconceived narrative.

 CBS Expressly Consented to Republications of Its Defamatory Interviews without Correction

        192.    Even though it knows of at least one witness who would disprove Watson’s story,

 CBS continues to publish her interview on its website, without correction and without any

 updates. Anyone viewing the interview would believe that CBS has no information contradicting

 the interview’s allegations.


                                                 49
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 50 of 57 PageID# 115



        193.    On the webpage for the Watson interview, CBS includes several standard

 “sharing” buttons, including a button to share the webpage through Twitter, through Facebook

 and through email. CBS also permits sharing of the video through what is known as an “embed

 code.” The embed code is a small icon depicted as: </>. It is located directly next to the other

 “sharing” buttons. A screenshot is below with the sharing buttons enlarged:




        194.    On CBS’ webpage for the Tyson interview, CBS includes the same sharing icons,

 including the embed code.

        195.    An embed code is a link that allows a third party to “embed” or include a line of

 computer code on the third-party’s website. This line of code embeds the content from the first

 website into the second website.



                                                 50
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 51 of 57 PageID# 116



        196.    Media organizations use embed codes to allow for easy sharing and republication

 of their video content.

        197.    CBS is a prolific user of embed codes. In fact, it uses a third-party company

 called Embed.ly to manage its embed codes and to make it easier to share CBS videos. Embed.ly

 “offers a suite of tools, APIs, and libraries to help you embed content from media providers into

 your own websites and apps.”

        198.    There is a unique URL for third parties to obtain embed codes for CBS stories:

 https://embed.ly/provider/cbsnews.

        199.    That website states at the top: “Embed CBS News: Add Video Embeds from CBS

 News to Your Site.” It also provides a box into which any CBS story’s URL may be entered to

 obtain a unique embed code.

        200.    By making embed codes available on its website, CBS explicitly authorizes the

 republication of its stories on third-party websites. The republication of its stories by third parties

 is a natural and probable consequence of making these embed codes available.

        201.    Upon information and belief, third parties have used the embed code for the

 Watson and Tyson stories to republish these interviews even after the contradictory and

 exculpatory information about the stories was known to CBS but was not yet included on the

 CBS website that airs the interviews, including the existence of an eyewitness and the knowledge

 of the AGC within CBS who knew and had spoken to the eyewitness.




                                                   51
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 52 of 57 PageID# 117



                      Extreme Harm to Fairfax, His Family, and His Career

        202.    As a direct result of Tyson’s and Watson’s false and defamatory allegations of

 sexual assault and rape against him, and CBS’ airing of same, Fairfax has suffered severe

 professional, personal, economic and emotional harm.

        203.    As a direct result of Tyson’s and Watson’s false and defamatory allegations of

 sexual assault and rape against Fairfax, and CBS’ airing of same, many other media outlets have

 reported on portions of their interviews, including the false statements published therein.

        204.    As soon as Tyson made her accusation, Fairfax began to receive demands for his

 resignation as Lieutenant Governor of Virginia.

        205.    Once Watson added her false accusation, Duke asked that Fairfax step down from

 the Sanford School of Public Policy Board of Visitors.

        206.    Following CBS’ airing of the dramatic interviews and posting the videos on its

 website and social media platforms, Fairfax had virtually no choice but to step down from the

 partnership of Morrison & Foerster.

        207.    Additionally, Fairfax was forced to resign as Chair of the Democratic Lieutenant

 Governors Association.

        208.    Fairfax’s wife and his children, ages nine and eight, have suffered emotional

 trauma, public ridicule, threats to their safety, and invasions of privacy.

        209.    Most importantly, Fairfax has been falsely branded a “rapist,” “predator” and

 “sexual abuser.” This circumstance all but forecloses his ability to earn a living and provide for

 his family. His once promising career and political prospects have been severely harmed by the

 reckless airing of these false allegations.


                                                  52
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 53 of 57 PageID# 118



                                  COUNT ONE – DEFAMATION

        210.     Plaintiff repeats and re-alleges each of the foregoing paragraphs as if fully set

 forth herein.

        211.     Fairfax is a public figure.

        212.     CBS published Tyson’s and Watson’s interviews on its network, to millions of

 viewers, on April 1 and 2. Gayle King and other members of the CBS reporting team also

 repeatedly and improperly vouched for the truthfulness of the facts asserted in those interviews –

 without any independent investigation or objective basis in fact – demonstrating severe media

 bias and slanted reporting in favor of Tyson and Watson and against Fairfax. The interviews

 were published and republished, with knowledge of their falsity or with reckless disregard for the

 truth, to massive numbers of CBS viewers in Virginia and across the country.

        213.     CBS was the only major television network to publish interviews with Tyson and

 Watson.

        214.     CBS had additional incentive to broadcast interviews with Tyson and Watson,

 having had numerous #MeToo scandals in its recent past.

        215.     CBS also published and republished the videos of the interviews on its website,

 CBSNews.com, and on its various social media platforms, including Twitter, Facebook and

 YouTube, where the videos have received tens of thousands, if not millions, of views. Virginia

 residents are among the many viewers of these videos.

        216.     CBS has also encouraged and consented to the republication of its interviews of

 Tyson and Watson by making those interviews available through embed codes. CBS continues to

 make the uncorrected interviews available through embed codes, even after knowing of


                                                  53
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 54 of 57 PageID# 119



 contradictory information that undermines the truthfulness of those interviews. The republication

 of those uncorrected interviews by any source is the natural and probable consequence of CBS’

 actions, and CBS is therefore liable for those publications as well, whenever they are made.

        217.    CBS published the interviews with Tyson and Watson despite knowing or

 recklessly disregarding that they contained false statements and despite knowing key facts and

 key lines of questioning that would have debunked each story. CBS also acted with actual malice

 by airing stories that had not been properly vetted under accepted journalistic standards, by

 seeking to fit the allegations of Tyson and Watson into its preconceived narrative that the

 allegations were true, and by airing politically explosive and false stories at a time that would

 deliberately maximize the financial and reputational damage to Fairfax.

        218.    Even after learning about an exculpatory eyewitness to the encounter, CBS has

 refused, on at least two occasions, to update or correct its reporting concerning Watson and

 Fairfax’s encounter in the spring of 2000, demonstrating CBS’ continued malice.

        219.    CBS, through Gayle King and the CBS This Morning team, acted with actual

 malice by knowingly or intentionally disregarding the truth in publishing false and defamatory

 accusations by Watson and Tyson against Fairfax.

        220.    CBS’ airing of the accusations have falsely portrayed Fairfax as a rapist, sexual

 abuser, and a predator.

        221.    CBS’ airing of the accusations are defamatory per se as to Fairfax. They impute

 that Fairfax committed sexual assault and rape – crimes involving moral turpitude. They also

 were intended to injure Fairfax in his profession as a public servant and lawyer.




                                                  54
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 55 of 57 PageID# 120



        222.     As a direct and proximate result of CBS’ actions, Fairfax has lost significant

 income, his reputation has been damaged, and his professional prospects have been significantly

 diminished.

        223.     CBS’ actions were malicious, willful, and wanton, and evidence a conscious

 disregard for the rights of Fairfax. Accordingly, punitive damages are appropriate.

       COUNT TWO – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        224.     Plaintiff repeats and re-alleges each of the foregoing paragraphs as if fully set

 forth herein.

        225.     CBS aired King’s interviews with Tyson and Watson while intentionally or

 recklessly failing to investigate and consciously avoided lines of inquiry and learning facts that

 would have disproved or called into question each woman’s false statements.

        226.     CBS also has refused to update or correct its reporting, even after learning that

 there was an eyewitness to the encounter with Watson and even though CBS knows (or could

 easily learn) the name of that eyewitness from the AGC, Watson, or Smith.

        227.     Defendants’ conduct resulted in Fairfax being labeled a rapist, sexual abuser and

 predator – effectively a criminal. Such allegations are extreme, outrageous and intolerable to a

 person, such as Fairfax, who did not commit any crimes.

        228.     As a result of Defendants’ making and airing false allegations, Fairfax has

 suffered severe emotional distress. Fairfax’s distress comes from the invasion of his and his

 family’s privacy, threats to his safety and that of his family, extreme embarrassment at being

 called a criminal, a rapist, and a sexual predator, watching his wife and young children face

 questions and verbal abuse about his sexual encounters, and the extreme loss of financial


                                                  55
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 56 of 57 PageID# 121



 resources and his highly-positive professional reputation—a reputation that he has spent his

 entire lifetime building.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Justin Fairfax demands judgment against the Defendants, jointly

 and severally, as follows:

        (a)     awarding compensatory damages of not less than four hundred million dollars
                ($400,000,000.00);

        (b)     awarding punitive damages;

        (c)     awarding all expenses and costs, including attorneys’ fees;

        (d)     an injunction prohibiting the Defendants from disseminating, distributing, or
                publishing any footage or statements that are judicially determined to be
                defamatory; and

        (e)     such other and further relief as the Court deems appropriate.

                                A JURY TRIAL IS DEMANDED

 Dated: October 3, 2019

                                     Respectfully Submitted,


                                     By: /s/ Sara E. Kropf
                                         Sara E. Kropf (VSB #84931)
                                        Daniel M. Portnov (admitted pro hac vice)
                                         KROPF MOSELEY PLLC
                                         1100 H Street NW, Suite 1220
                                         Washington, DC 20005
                                         (202) 627-6900
                                         sara@kmlawfirm.com
                                         dan@kmlawfirm.com




                                                56
Case 1:19-cv-01176-AJT-MSN Document 9 Filed 10/03/19 Page 57 of 57 PageID# 122



                                Jane M. Reynolds (VSB #71394)
                                Law Offices of J.M. Reynolds, PLLC
                                9238B Mosby Street
                                Manassas, VA 20110
                                (703) 680-2358
                                lawoffices@jmreynoldspllc.com

                                Kiah Spinks (VSB #83111)
                                Spinks Law PLLC
                                P.O. Box 393
                                Occoquan, VA 22125
                                (571) 247-6495
                                kspinks@spinkslawpllc.com

                                Attorneys for Plaintiff




                                       57
